HOUSTON, Justice
(dissenting).
I would grant the second remedy requested by the plaintiffs and nullify the Ward 1 election and delay a second election to fill the Ward 1 council seat until the City has obtained preclearance from the Civil Rights Division of the Justice Department. The very idea that this Court by its opinion deprives 101 registered voters, who voted, of their right to vote to keep from doing violence to § 5 of the Voting Rights Act of 1965, offends my sense of truth, justice, and the American way.